Exhibit 21.1 LISTING OF SUBSIDIARIES OF GENERAC HOLDINGS INC. Generac Holdings Inc. Subsidiaries (all 100% owned) Subsidiaries of the Registrant State or Other Jurisdiction of Incorporation Generac Acquisition Corp. Delaware, U.S. Generac Power Systems, Inc. Wisconsin, U.S. Magnum Power Products, LLC Wisconsin, U.S. Warehouse Development Group LLC Wisconsin, U.S. Generac Power Systems UK Limited United Kingdom Ottomotores UK Ltd United Kingdom Ottomotores Nominees Ltd. (UK) United Kingdom Ottomotores S.A de C.V. (Mexico) Mexico Ottomotores Comercializadora S.A. de C.V. (Mexico) Mexico Generac do Brasil Ltda (Brazil) Brazil Tower Light SRL (Italy) Italy AF SRI Italy Tower Light UK Ltd United Kingdom Tower Light Brazil Ltda Brazil
